Name Case
      and address:
              2:21-cv-04611-SVW-KS Document 30 Filed 06/21/21 Page 1 of 1 Page ID #:27
Michael E. Piston
3808 Union Street, Ste 9A, Flushing, NY 11354
Local Counsel: Arthur Minas
501 W. 6th St
Los Angeles, CA 90014




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
Wei Lai Development LLC and Lin Han                                             CASE NUMBER

                                                                                                   2:21-cv-04611-svw-ks
                                                              Plaintiff(s)
                                       v.
United States Citizenship and Immigration Services                                    (PROPOSED) ORDER ON APPLICATION
                                                                                    OF NON-RESIDENT ATTORNEY TO APPEAR
                                                           Defendant(s).                IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hae Vice filed by
Piston, Michael E.                                                             of
                                                                                    Michael E. Piston, Attorney at Law
Applicant's Name (Last Name, First Name & Middle Initial)                           3808 Union Street, Suite 9A, Flushing, NY 11354
646-876-3722                             2067706350
Telephone Number                         Fax Number
michaelpiston4@gmail.com
                              E-Mail Address                                        Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Wei Lai Development LLC and Lin Han



Name(s) of Party(ies) Represented                                            [] Plaintiffs) [] Defendant(s) [] other:
and designating as Local Counsel
Minas, Arthur                                                                  of Weisz Immigration Law Group
Designee's Name (Last Name, First Name & Middle Initial)
                                                                                  510 W. 6th Street
                                                                                  Los Angeles, CA 90014
       290517                    213-347-0025           213-623-2899
Designee's Cal. Bar No.         Telephone Number          Fax Number

arthur@wilawgroup.com
                     E-Mail Address                                                 Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
 □ GRANTED.
 D    DENIED: [ for failure to pay the required fee.
                     D for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                     L7    for failure to complete Application:
                     [l pursuant to L.R. 83-2.1.3.2: [] Applicant resides in California; [l previous Applications listed indicate Applicant
                        is regularly employed or engaged in business, professional, or other similar activities in California.
                     [l pursuant to L.R. 83-2.1.3.4; Local Counsel: [] is not member of Bar of this Court; [l does not maintain office in District.
                     [] because -----------------------------------

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                       □ be refunded □ not be refunded.
 Dated          June 21, 2021
                                                                                       U.S. District Judge/U.S. Magistrate Judge
G-64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE           Page 1 of 1
